COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Kelly Clark, Alan Swindoll, Courtney Swindoll and ALS Associates,
                         Inc. v. Hastings Equity Partners, LLC, Axios Industrial Group, LLP
                         and A & L Ultimate Holdings, LLC

Appellate case number:   01-20-00749-CV

Trial court case number: 2020-57652

Trial court:             164th District Court of Harris County, Texas

        Appellants, Kelly Clark, Alan Swindoll, Courtney Swindoll, and ALS Associates, Inc.,
have filed a Motion to Increase Temporary Injunction Bond. The motion is denied.

       It is so ORDERED.

Judge’s signature: __________/s/ Russell Lloyd_______________
                              Acting individually


Date: December 22, 2020